Citation Nr: 1340821	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II. 

2. Entitlement to service connection for claimed erectile dysfunction, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1997.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from the June 2007 rating decision by the RO. 

In June 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge in Washington, DC; a transcript is associated with the Veteran's claims folder.  In September 2010, the Board found that new and material evidence had been received to reopen the claim of service connection for diabetes mellitus type II and remanded the claims on appeal for further development of the record.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for erectile dysfunction is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently diagnosed diabetes mellitus is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service or as a result of elevated levels of iron.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a diabetes mellitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As noted, diabetes mellitus is a chronic disease.  38 U.S.C.A. § 1101.  The Veteran is shown to have diabetes mellitus. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006). 

Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

As an initial matter, the Board notes that the Veteran does not allege nor does the record show that he engaged in combat with the enemy while on active duty. Thus, the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

In this case, the Veteran asserts that he has diabetes mellitus as the result of elevated levels of iron in his blood.

A January 2003 VA oncology/hematology consult note showed that the Veteran presented with a provisional diagnosis of hemochromatosis. The Veteran reported that he received treatment during service for abnormal liver function tests.

The examiner documented that the Veteran was diagnosed with diabetes in 2000 and hepatitis C in June 2002. Ferritin level in November 2002 was 765, iron saturation was 70 and serum iron was 298.  

A May 2003 VA treatment record showed that the Veteran had a diagnosis of iron metabolism disorder.

A July 2006 report of VA fee-basis examination noted, in pertinent part, that the Veteran had a diagnosis of chronic hepatitis C without evidence of significant cirrhosis. As far as the Veteran's hemosiderosis (iron overload), his ferritin level was normal and did not reflect high levels of stored iron ferritin.

In a June 2010 statement, a VA physician opined that, in pertinent part, "bottom line was hep[atitis] C and secondary hemochromatosis and evidence of significant iron overload late 90's to early 2000's time frame and [diabetes mellitus] becoming manifest during same time frame. It [was] certainly possible that the [diabetes mellitus] [was]  related to the iron overload situation."

The Veteran submitted treatise information indicating a causal relationship between the development of diabetes mellitus and hemochromatosis.

A December 2010 VA report of examination noted that the Veteran had a diagnosis of diabetes mellitus. A December 2011 VA examination addendum showed that the examiner had reviewed the claims file.

The VA physician noted that the Veteran retired in April 1997 (discharged from service) and his diabetes mellitus with high blood sugar (1000) was found in May 1999 with history of significant weight loss in a month making it likely that the onset of the diabetes mellitus was in service (before 1997).

The VA physician indicated that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness. The physician explained that per literature, diabetes mellitus started at least a few years before his blood sugar was found to be high.

Given its review of the record, the Board finds the evidence to be in relative equipoise in showing that the diabetes mellitus as likely as not had it onset in service or as the result of hemochromatosis (associated with the service-connected hepatitis C).

The Veteran is competent to report onset of symptoms of diabetes mellitus. Further, the Board finds the Veteran's report of onset of symptoms to be credible See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1336 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).

In resolving all reasonable doubt in the Veteran's favor, service connection for diabetes mellitus is warranted.
   

ORDER

Service connection for diabetes mellitus is granted.


REMAND

The Veteran asserts that his erectile dysfunction is related to his diabetes mellitus. 

In his March 2008 Substantive Appeal, the Veteran asserted that his diabetes mellitus caused his erectile dysfunction.

The Board notes that under 38 C.F.R. § 3.310(a) (2013), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The VA treatment records documented an active problem list of, in pertinent part, "male erectile disorder due to a general medical Co." A November 2006 VA treatment record reflected the Veteran's report of having erectile dysfunction since 2003. 

In light of the favorable action, the Board finds a VA examination is necessary to address the nature and likely etiology of the claimed erectile dysfunction; specifically, whether the claimed erectile dysfunction was caused or aggravated by the now service-connected diabetes mellitus. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to obtain the names and addresses, and approximate dates of treatment by all health care rendered the Veteran for his claimed erectile dysfunction. After he has signed any required releases, copies of any previously unidentified and other outstanding treatment records should be obtained and associated with the claims folder. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of these unsuccessful efforts, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. The RO should have the Veteran scheduled for a VA examination in order to determine the nature and likely etiology of the claimed erectile dysfunction. The Veteran's claims folder must be made available for the physician's review. All indicated tests and studies are to be performed. 

After reviewing the entire record and examining the Veteran, the examiner is requested to provide an opinion as the following questions:

(a) Does the Veteran have erectile dysfunction? 

(b) Is it at least as likely as not (50 percent chance or better) that the current erectile dysfunction had its clinical onset during service or otherwise was caused or aggravated by the service-connected diabetes mellitus? If aggravation of the erectile dysfunction by the service-connected diabetes mellitus is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.  

A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.

3. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim remaining on appeal.

4. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, then the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


